Citation Nr: 1039133	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  04-25 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for sigmoid colon 
diverticula.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1969 to January 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Philadelphia, Pennsylvania Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 10 percent 
rating for sigmoid colon diverticula.  A November 2008 rating 
decision assigned a 30 percent rating, effective October 15, 2001 
(the date of the claim for increase).  In January 2010, a Travel 
Board hearing was held before the undersigned.  A transcript of 
that hearing is associated with the claims file.  In March 2010, 
this matter was remanded for further development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

Because this matter was prematurely returned to the Board 
following the March 2010 Remand it must again be remanded.  The 
Veteran had identified pertinent employment records that would 
corroborate that he missed days from work due to increasing 
disability.  He also submitted a letter from a private provider 
who stated that the Veteran's disability had increased in 
severity.  As the records from identified provider and 
corroborating records from the employer are not associated with 
the claims file, and are deemed critical evidence in the matter 
at hand, it was determined that they must be secured.  The March 
2010 remand sought such development.  

The Veteran's co-operation (providing identifying information and 
releases) was necessary for VA to secure private treatment and 
employment records.  The March 2010 Board remand advised the 
Veteran that a governing regulation (38 C.F.R. § 3.158) 
stipulates that where evidence (which includes identifying 
information and any necessary releases) requested in connection 
with a claim for increase is not furnished within one year after 
the date of the request, the claim will be considered abandoned.  

A May 17, 2010 RO/AMC letter asked the Veteran to identify his 
treatment-providers, and to provide releases for records of the 
treatment and for his employment records (it also advised the 
Veteran that if AMC did not hear from him they "may make a 
decision on your claim after 30 days").  On August 18, 2010 the 
AMC issued a supplemental statement of the case (SSOC) in the 
matter, and subsequently the case was recertified to the Board.  

Because the Veteran did not provide the identifying 
information/releases for evidence sought on remand, and because 
such evidence is deemed pertinent, and perhaps critical, the 
return of this matter to the Board prior to the expiration of a 
one year period was premature.  The Veteran has not waived the 
one year period he is afforded under the law to provide the 
evidence/releases sought.  The Board is unaware of any legal 
provision that authorizes AMC to dispense with due process.   AMC 
is advised (in case they may somehow remain unaware) that the 
U.S. Court of Appeals for Veteran's Claims (Court) has routinely 
found (by endorsement of Joint Motions by the Parties to the 
effect) that readjudication of a claim prior to the expiration of 
a time period afforded for response is a due process violation 
(that invalidates any application of 38 C.F.R. § 3.158(a)).]  AMC 
is also reminded that compliance with the Board's remand 
instructions is not discretionary, but is mandated as a matter of 
law.  See Stegall v. West, 11 Vet. App, 268 (1998). 

Notably, the Veteran was notified of the provisions of 
38 C.F.R. § 3.158(a) in the Board's March 2010 Remand.  
His one-year period for response will expire on May 16, 
2011 (one year after the posting of the letter-request 
bythe RO/AMC).

Accordingly, the Board finds it necessary to once again remand 
this case to address the due process considerations noted above. 
The case is REMANDED for the following:

1.	The AMC should send the Veteran a letter 
notifying him that he has through May 16, 
2011 to respond to the May 17, 2010 letter 
requesting him to identify all of his 
employers since October 2000 and all 
private providers of treatment he has 
received for sigmoid colon diverticula 
since October 2000 and to provide 
authorizations for release for records 
from the employer corroborating that he 
missed sork due to the diverticula as well 
as for the complete clinical records of 
all private treatment he received for such 
disability since October 2000.  He should 
also be advised that if he does not 
respond within the specified period of 
time his claim will be processed under the 
provisions of 38 C.F.R. § 3.158(a).  The 
letter must include a copy of 38 C.F.R. 
§ 3.158(a).

2.	If the Veteran responds, the RO should 
proceed with all further necessary 
development, including securing the 
identified records and arranging for any 
further development suggested by such 
records.

3.	The RO should then (no sooner than May 17, 
2011 if the Veteran does not respond to 
the May 2010 letter request before that 
date (in which case the readjudication 
must be under 38 C.F.R. § 3.158(a))) 
readjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

